On March 9, 2016, the Court heard oral argument on the application for leave to appeal the January 29, 2015 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.305(H)(1). The Court of Appeals erred by interpreting the term “medical record” in MCL 600.2912b(5) and MCL 600.2912d(3), which are sections of the Revised Judicature Act, by reference to the definition of “medical record” in a section of the Medical Records Access Act that begins with the limitation “[a]s used in this act.” MCL 333.26263 (emphasis added). See Woodard v Custer, 476 Mich 545, 563 (2006). The Court of Appeals further erred by imposing an obligation not found in MCL 600.2912b(5) that required the defendants to “offer a timely explanation for why [documents not within the defendants’ control] were no longer available.” We therefore vacate those parts of the Court of Appeals judgment reaching these conclusions. However, in light of the fact that the Court of Appeals would have reached the same result had it correctly relied on the plain meaning of “medical record,” it is not necessary to reverse the result reached by the Court of Appeals. In all other respects, leave to appeal is denied, because we are not persuaded that the questions presented should be reviewed by this Court.